  Case 1:19-cv-19114-NLH-JS Document 7 Filed 11/06/19 Page 1 of 2 PageID: 88




 Neal Walters (020901993)
 Casey Watkins (060122014)
 BALLARD SPAHR LLP
 210 Lake Drive East, Suite 200
 Cherry Hill, NJ 08002
 (856) 761-3400
 (856) 761-1020 fax
 waltersn@ballardspahr.com
 watkinsc@ballardspahr.com

 Attorneys for Defendant
 Subaru of America, Inc.

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 Christine Powell, individually and on              Case No. 1:19-cv-19114-NLH-JS
 behalf of all others similarly situated,

                                Plaintiff;
                                                    Stipulated and Consent Order
        v.                                          for Amendment of Complaint
                                                    and to Extend Time
 Subaru of America, Inc.,                           (Fed. R. Civ. P. 15(a)(2); L. Civ. R. 6.1(a)])
                                Defendant.


       Counsel for Plaintiff, Christine Powell, and counsel for Defendant, Subaru of America,

Inc., stipulate and consent, in writing, within the meaning of Fed. R. Civ. P. 15(a), that Plaintiff

may file a second amended complaint in this action at any time through November 15, 2019.

       Pursuant to L. Civ. R. 6.1(a), counsel for Plaintiff and Defendant further stipulate that

Defendant shall have until January 15, 2020, to answer, move, or otherwise respond to Plaintiff’s

second amended complaint, and that any response by Defendant on or before that date shall be

deemed timely.

       Service of process of the Complaint (ECF No. 1) upon Defendant was effected on

October 23, 2019. Pursuant to the Court’s subsequent order (ECF No. 3), Plaintiff filed her



DMEAST #39332936 v1
  Case 1:19-cv-19114-NLH-JS Document 7 Filed 11/06/19 Page 2 of 2 PageID: 89




amended complaint on October 24, 2019 (ECF No. 5). Absent the above-stipulated amendment

and extension, Defendant’s deadline to answer, move, or otherwise respond to the Amended

Complaint is currently November 13, 2019, and would otherwise be 14 days following Plaintiff’s

filing of the Second Amended Complaint. Thus, this stipulation extending time is being filed

prior to the expiration of the period sought to be extended. No trial date has been set and no

scheduling order has yet been entered in this action.

       STIPULATED AND AGREED on November 6, 2019.

 s/Peter Muhic                                       s/Casey Watkins
 Peter A. Muhic                                      Neal Walters (020901993)
 LEVAN LAW GROUP                                     Casey Watkins (060122014)
 One Logan Square                                    BALLARD SPAHR LLP
 27th Floor                                          210 Lake Drive East, Suite 200
 Philadelphia, PA 19103                              Cherry Hill, NJ 08002
 (215) 561-1500                                      (856) 761-3400
 pmuhic@levanlawgroup.com                            (856) 761-1020 fax
                                                     waltersn@ballardspahr.com
 Attorneys for Plaintiff                             watkinsc@ballardspahr.com
 Christine Powell
                                                     Attorneys for Defendant
                                                     Subaru of America, Inc.

                                             ORDER

       This Court has considered the attached stipulation, and

       IT IS ORDERED that:

       1.      Plaintiff, Christine Powell, is given leave to file a second amended complaint on
               or before November 15, 2019; and

       2.      Defendant, Subaru of America, Inc., shall have until January 15, 2020, in order
               to answer, move, or otherwise respond to Plaintiff’s second amended complaint.



                                                             Dated:
Hon. Joel Schneider, U.S.M.J.




DMEAST #39332936 v1                              2
